DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 6-7, recites “…obtaining a residual signal of a chroma component of the to-be-processed image block based on the chroma component of the to-be-processed image block without downsampling…”. However, in line 2, claim 1 recites “…performing downsampling on a luma component…”. The language used in these limitations renders the claim indefinite because it is unclear if the downsampling is performed or not. Independent claims 8 and 17 appear to refer to an instance where downsampling is not performed on the chroma component. Accordingly, for examination purposes, the examiner interprets “without downsampling” to be without downsampling the chroma component of the to-be-processed image block.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2016/0277762 A1).

Concerning claim 1, Zhang et al. (hereinafter Zhang) teaches a method of block prediction, comprising: 
performing downsampling on a luma component of a to-be-processed image block to obtain an initial signal of the luma component (fig. 8: step 204; ¶0178); 
obtaining a residual signal of the luma component based on the obtained initial signal of the luma component (fig. 8: step 206; ¶0143: luma residual block; ¶0179); 
obtaining a residual signal of a chroma component of the to-be-processed image block based on the chroma component of the to-be-processed image block without downsampling (fig. 8: step 208; ¶0103: cross component residual prediction, applying downsampling to the reconstructed luma residual; ¶0121); 
respectively performing a transform on the residual signal of the luma component and the residual signal of the chroma component, to obtain transform coefficients (fig. 2: transform processing unit 104; fig. 8: step 208; ¶0180), 
performing quantization on the obtained transform coefficients, to obtain quantization coefficients (fig. 2: quantization unit 106; fig. 8: step 208; ¶0180), and 
performing entropy encoding on the quantization coefficients to obtain a bitstream (fig. 2: entropy encoding unit 118; fig. 8: step 208; ¶0180).

Concerning claim 2, Zhang further teaches the method of claim 1, wherein the bitstream comprises first processing information including first identifier information used to indicate whether the downsampling is performed on the luma component (¶0100: signaling).

Concerning claim 4, Zhang further teaches the method of claim 2, wherein the first processing information further includes first index information used to indicate a filter that performs the downsampling on the luma component (¶0100).

Concerning claim 7, Zhang further teaches the method ofc claim 1, wherein a sampling format of the to-be-processed image block is 4:2:0, and a resolution of the initial signal of the luma component is the same as a resolution of the chroma component of the to-be-processed image block without downsampling (¶0079).

Claim 8 is rejected under the same rationale as claim 1 for being the corresponding decoding method to the encoding method of claim 1. It is well-known in the art that the decoding process is the inverse of a corresponding encoding process. Zhang discloses the video decoder that reconstructs the encoded video signal (fig. 3: video decoder 30).

Claim 17 is rejected under the same rationale as claim 8 for being directed to the corresponding block prediction device. Zhang discloses the device (fig. 1: destination device 14; ¶0034; ¶0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0277762 A1).

Concerning claim 3, Zhang teaches the method of claim 2. Zhang further teaches the first identifier information (¶0100: signaling). Not explicitly taught is the first identifier information being 0 or 1, 0 indicating that the downsampling is not performed on the luma component and 1 indicating that the downsampling is performed on the luma component.
However, modifying the Zhang prior art to use the values of 0 and 1 to indicate if downsampling of the luma component is performed is a design choice implemented by the inventor that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to signal if downsampling has been performed. The courts have held such design choices as unpatentable when the particular change is an obvious matter and would not have modified operation of the device.

Claims 5-6, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0277762 A1) in view of Gisquet et al. (WO 2012/175646 A1).

Concerning claim 5, Zhang teaches the method of claim 1. Not explicitly taught is the method, wherein the bistream further comprises second processing information including second identifier information, used to indicate whether the downsampling is performed on the chroma component.
Gisquet et al. (hereinafter Gisquet) teaches second processing information including second identifier information, used to indicate whether the downsampling is performed on the chroma component (figs. 1A & 4: chrome_format_idc=3 indicates no chroma downsampling). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang and Gisquet to include second identifier information in order to provide information about the chroma sampling (Gisquet, p. 20, ll. 25-27).

Concerning claim 6, Zhang in view of Gisquet teaches the method of claim 2. Gisquet further teaches the second identifier information (figs. 1A & 4: chrome_format_idc=3 indicates no chroma downsampling). Not explicitly taught is the second identifier information being 0 or 1, 0 indicating that the downsampling is not performed on the luma component and 1 indicating that the downsampling is performed on the luma component.
However, modifying Zhang in view of Gisquet to use the values of 0 and 1 to indicate if downsampling of the chroma component is performed is a design choice implemented by the inventor that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to signal if downsampling has been performed. The courts have held such design choices as unpatentable when the particular change is an obvious matter and would not have modified operation of the device.

Concerning claim 9, Zhang teaches the method of claim 8. Zhang teaches the method, further comprising:
obtaining first processing information of the to-be-processed image block (¶0100: signaling); and
determining whether the downsampling encoding is performed on the luma component based on the first processing information (¶0100). Not explicitly taught is obtaining and second processing information; and determining whether the downsampling encoding is performed on the chroma component based on the second processing information.
Gisquet et al. (hereinafter Gisquet) teaches obtaining and second processing information (figs. 1A & 4: chrome_format_idc=3); and determining whether the downsampling encoding is performed on the chroma component based on the second processing information (figs. 1A & 4: chrome_format_idc=3 indicates no chroma downsampling). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang and Gisquet to include second identifier information in order to provide information about the chroma sampling (Gisquet, p. 20, ll. 25-27).

Concerning claim 10, Zhang in view of Gisquet teaches the method of claim 9. Zhang further teaches, wherein the first processing information includes first identifier information used to indicate that the downsampling encoding is performed on the luma component (¶0100).

Concerning claim 11, Zhang in view of Gisquet teaches the method of claim 10. Zhang further teaches the first identifier information (¶0100: signaling). Not explicitly taught is the first identifier information being 1 indicating that the downsampling is performed on the luma component.
However, modifying the Zhang prior art to use the value 1 to indicate that downsampling of the luma component is performed is a design choice implemented by the inventor that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to signal if downsampling has been performed. The courts have held such design choices as unpatentable when the particular change is an obvious matter and would not have modified operation of the device.

Concerning claim 12, Zhang in view of Gisquet further teaches the method of claim 10, wherein the first processing information further includes first index information used to indicate a filter that performs the downsampling encoding on the luma component (Zhang, ¶0100).

Concerning claim 13, Zhang in view of Gisquet further teaches the method of claim 10, wherein the second processing information further includes second identifier information used to indicate that the downsampling encoding is not performed on the chroma component (figs. 1A & 4: chrome_format_idc=3 indicates no chroma downsampling).

Concerning claim 14, Zhang in view of Gisquet teaches the method of claim 13. Gisquet further teaches the second identifier information (figs. 1A & 4: chrome_format_idc=3 indicates no chroma downsampling). Not explicitly taught is the second identifier information being 0, 0 indicating that the downsampling encoding is not performed on the chroma component.
However, modifying Zhang in view of Gisquet to use the value of 0 to indicate that downsampling encoding of the chroma component is not performed is a design choice implemented by the inventor that would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to signal if downsampling has been performed. The courts have held such design choices as unpatentable when the particular change is an obvious matter and would not have modified operation of the device.

Concerning claim 15, Zhang in view of Gisquet further teaches the method of claim 8, wherein a sampling format of the to-be-processed image block is YUV420 (Zhang, ¶¶0042-0044: YCbCr and YUV are used interchangeably; Gisquet, p. 3, ll. 3-12).

Concerning claim 16, Zhang in view of Gisquet further teaches the method of claim 9, wherein obtaining the first processing information and the second processing information of the to-be-processed image block comprises: 
obtaining the first processing information (Zhang, ¶0100) and the second processing information from the bitstream (Gisquet, p. 20, ll. 25-27 & figs. 1A & 4: chrome_format_idc=3); or 
obtaining the first processing information from the bitstream and obtaining preset second processing information; or 
obtaining the second processing information from the bitstream and obtaining preset first processing information; or 
obtaining the preset first processing information and the preset second processing information.

Claim 18 is rejected under the same rationale as claim 9 for being directed to the corresponding block prediction device. Zhang discloses the device (fig. 1: destination device 14; ¶0034; ¶0038).

Claim 19 is rejected under the same rationale as claim 10 for being directed to the corresponding block prediction device. Zhang discloses the device (fig. 1: destination device 14; ¶0034; ¶0038).

Claim 20 is rejected under the same rationale as claim 13 for being directed to the corresponding block prediction device. Zhang discloses the device (fig. 1: destination device 14; ¶0034; ¶0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425